              IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF KANSAS

MNM INVESTMENTS, LLC,               )
                                    )
                Plaintiff,          )
                                    )
v.                                  )
                                    )
HDM, INC. and DEREK MCCLOUD,        )
                                    )
                Defendants.         )
____________________________________)
                                    )           Case No.: 18-1267-EFM-KGG
HDM, INC.,                          )
                                    )
           Counterclaim-Plaintiff,  )
                                    )
v.                                  )
                                    )
MNM INVESTMENTS, LLC,               )
KANSAS MOTORCYCLE WORKS, LLC, )
And MATTHEW MOORE,                  )
                                    )
           Counterclaim-Defendants. )
____________________________________)

  MEMORANDUM & ORDER ON PENDING DISCOVERY MOTIONS

     The following discovery motions are currently pending before the Court:

     1.    Motion to Compel by MNM (Doc. 121).

     2.    MNM’s Motion to Compel Discovery (Doc. 129).

     3.    Objection to Non-Party Business Records Subpoena (Doc. 134).




                                      1
The second and third motions listed overlap and relate to the same third-party

subpoena. Having reviewed the submissions of the parties, the Court GRANTS in

part the Motion to Compel filed by MNM (Doc. 121), GRANTS the Motion to

Compel Discovery filed by MNM (Doc. 129), and DENIES the Objection to Non-

Party Business Records Subpoena (Doc. 134).

                                 BACKGROUND

      The case arises from an alleged breach of contract, trademark infringement,

and counterfeiting brought by MNM, the manufacturer of Big Dog Motorcycles

against HDM, a former parts supplier. (Doc. 4, at 15-19.) HDM filed a

counterclaim, which includes a claim that it, not MNM, is the owner of the marks

at issue. The relationship of the parties and facts/status of this lawsuit have been

previously briefed in connection with MNM’s Motions for Partial Summary

Judgment (Doc. 62) and for Preliminary Injunction (Doc. 76). The procedural

history was also summarized in MNM’s Motion to Amend the Scheduling Order.

(Doc. 111). Those summaries are incorporated herein by reference.

                    LEGAL STANDARD FOR DISCOVERY

      Fed. R. Civ. P. 26(b) states that

             [p]arties may obtain discovery regarding any
             nonprivileged matter that is relevant to any party's claim
             or defense and proportional to the needs of the case,
             considering the importance of the issues at state in the
             action, the amount in controversy, the parties' relative

                                          2
             access to relevant information, the parties' resources, the
             importance of the discovery in resolving the issues, and
             whether the burden or expense of the proposed discovery
             outweighs its likely benefit. Information within this
             scope of discovery need not be admissible in evidence to
             be discoverable.

As such, the requested information must be nonprivileged, relevant, and

proportional to the needs of the case to be discoverable. Holick v. Burkhart,

No.16-1188-JTM-KGG, 2018 WL 372440, at *2 (D. Kan. Jan. 11, 2018).

                                    ANALYSIS

I.    Motion to Compel by Counter Defendants (Doc. 121).

      This motion relates to HDM’s responses and objections to Request for

Production No. 47 and Interrogatory Nos. 13-16 from MNM’s Second Combined

Discovery Requests. MNM summarizes the issues as follows:

             Request for Production 47 … asked HDM to produce
             documents reflecting the history of its sales through eBay
             of the sorts of products that are the subject of this suit –
             i.e., Big Dog Motorcycle merchandise of one kind or
             another; Interrogatories 13 through 16, in turn, comprise
             a series of contention interrogatories concerning HDM’s
             claim that it is entitled to have whatever Big Dog-related
             products it wishes manufactured through a specific
             vendor.
(Doc. 121, at 2.)

      A.     Request No. 47.




                                          3
      This Request directs HDM to produce its “eBay sales history for sales

completed between 2011 and present.” (Doc. 121-1, at 10.) MNM contends that

the eBay sales records, “regardless of form, including past listings, invoices, and

email notifications are relevant and particularly important to MNM’s claims that

HDM has infringed MNM’s trademarks in connection with its sales on eBay.”

(Doc. 121, at 11.)

      HDM initially responded that “[a]fter performing a reasonable inquiry and

search, HDM … will produce documents responsive to this Request. HDM notes

that eBay currently provides sales history only for the last 90 days. HDM currently

has no other eBay sales records in its possession or control.” (Doc. 121-1, at 10.)

It should be noted that HDM did not object to the Request. (Id.)

      MNM informed HDM that “eBay makes reports showing sales history

available for a substantially longer period of time as a matter of course.” (Id., at

5.) MNM also suggested HDM refer to reports available through PayPal, HDM’s

eBay sales history and email notifications that eBay generates by default via its

website. Id.

      Thereafter, HDM provided a supplemental response stating that

               [f]ollowing meet-and-confer negotiations with MNM’s
               counsel, HDM agreed to seek eBay sales history through
               PayPal records. HDM understands that MNM views
               sales notification emails from eBay as responsive to this
               Request and objects to the production of such emails as
               overly broad and unduly burdensome. Counsel for the
                                           4
             Parties agreed to table the discussion regarding the
             burden of eBay email discovery until after HDM inquired
             as to eBay sales history from PayPal.
                    After a reasonable search and inquiry, HDM was
             able to obtain eBay sales history from PayPal dating from
             Nov. 26, 2012 through the present, and will produce
             documents in response to this Request.

(Doc. 121-2, at 3-4.)

      MNM acknowledges the sales history includes “what appears to be eBay

listing titles,” but “does not include other information that should be available to

HDM from other sources related to HDM’s eBay storefronts – item descriptions,

buyer information, shipping information, previous auction listings and their

contents, images, and so on.” (Doc. 121, at 7.)

      Thereafter, MNM requested additional supplementation seeking eBay sales

notification emails to HDM. MNM contends that

             up to this point HDM had never denied that the email
             notifications exist. On the contrary, HDM had explicitly
             positively affirmed their existence: after all, it could not
             object (as it did, see Exhibit A-2) that producing those
             emails would be unduly burdensome without first having
             assessed that the emails existed and, second, that the
             effort required to collect and produce them would require
             inappropriate effort. And that makes sense, as email
             notifications are enabled by default in eBay and must be
             manually disabled, while both Mr. and Mrs. McCloud
             both professed in their depositions to lack aptitude of any
             kind in dealing with technology, suggesting they would
             be the last to delve into and alter those settings. Now,
             however, HDM has reversed its position completely and
             has announced that the email notifications regarding
             which the parties have been speaking and corresponding
                                           5
                for months, and which HDM objected it would be unduly
                burdensome to produce, do not, after all, exist.

(Doc. 121, at 7-8.)

       MNM describes HDM’s response as “incomplete.” (Id., at 12.) MNM

continues that “[i]t strains credulity to believe that HDM, who conducts the great

majority of its business through eBay.com, has no more extensive a collection of

records reflecting those sales than the couple of spreadsheets it has produced thus

far.” (Id.) “Whether the information may be found in invoices, emails, packing

slips, internal reports, or written on sheets of notebook paper, MNM is entitled to

receive those documents.” (Id.)

       As noted above, HDM did not initially object to Request No. 47. (Doc. 121-

1, at 10.) MDM thus argues that HDM’s unduly burdensome objection included in

the supplemental response is untimely. (Doc. 121, at 12.) The Court finds,

however, that if, as a result of the conferral process, a responding party realizes

that its interpretation of the requesting party’s expectations regarding a discovery

response have changed, an “unduly burdensome” objection could become

applicable and timely subsequent to the initial response. That is clearly what

happened here. As such, the Court finds this objection to be timely. That stated,

MDM also contends that the objection is unsupported as there are technical

configurations and programs that would HDM to batch download or print e-mails.

(Id., at 13.)
                                           6
      HDM argues that this portion of MNM’s motion seeking to compel HDM to

“respond fully” to Request 47 should be denied “because it has already complied

with Rule 34 by producing the most complete history of eBay sales records within

its control.” (Doc. 126, at 9.) HDM points out that Fed.R.Civ.P 34 commands

production only of documents that are “in the responding party’s possession,

custody, or control.” (Id.) It is well-settled that parties “cannot be compelled to

produce documents they do not possess or that do not exist.” Mayhew v. Angmar

Med. Holdings, Inc., No. 18-2365-JWL-KGG, 2019 WL 5535243, at *7 (D. Kan.

Oct. 25, 2019). HDM continues that because it

             did not keep eBay sales history as a regular course of
             business, [it] made a good faith, reasonable effort to
             comply with this Request by downloading all sales
             records for the past 90 days’ directly from eBay, and both
             calling and emailing eBay directly to confirm that no
             additional sales history was available. HDM initially
             produced eBay sales history available directly from
             eBay, showing approximately 1,500 transactions over a
             90-day period. After the initial rounds of meet-and-
             confer with MNM’s counsel, HDM went even further to
             compromise … by seeking eBay sales history from
             PayPal at MNM’s counsel’s suggestion. HDM was able
             to obtain sales records dating from 2012–2019, which is
             the absolute maximum amount of history available from
             PayPal. Moreover, sales records prior to December 2014
             predate the start of the alleged license agreement at issue
             in this case. The corresponding document production is
             nearly 800 pages long, has approximately 38,000
             transactions, and includes transaction dates, transaction
             amounts, and item descriptions. In short, HDM
             performed its duty under Rule 34 to produce discoverable
             documents within its control by seeking, obtaining, and
                                           7
              producing the most complete available sales history from
              eBay and PayPal. MNM cannot demand HDM to do
              more than its duty under Rule 34.
                     The production of eBay sales notification emails
              cannot be compelled because they do not exist. HDM
              did not explicitly confirm the existence of eBay sales
              notification emails during negotiations, but objected to
              the potential production of thousands of emails as unduly
              burdensome.

(Doc. 126, at 9-10.)

        HDM also contends that MNM’s request to compel “past sales listings and

eBay invoices” in response to its request for eBay sales records is inappropriate.

(Id., at 11.) According to HDM, MNM’s counsel never mentioned either past sales

listings or invoices during meet-and-confer negotiations, but rather focused

“solely on PayPal records and notification emails.” (Id. (citing Doc. 121-8, 121-

10).) HDM argues that past eBay listings are unresponsive to Request No. 47

because they are not sales records; rather, “they described items for sale, not actual

transactions.” (Id.) The Court agrees that the eBay listings themselves clearly do

not constitute “sales records.” The eBay invoices, however, obviously constitute

“sales records.”

        HDM concedes that eBay retains 18 months of sales invoices, but argues

that the information is redundant and duplicative of what was previously provided.

(Id.)

              Importantly … eBay invoices provide no more
              information than HDM has already provided through the
                                          8
             789-page record of sales from PayPal. These records
             provide a date, amount, and description for nearly 38,000
             transactions going back seven years (from 2012 to 2019).
             In comparison, eBay invoices would provide essentially
             the same information – date, listing title, transaction
             amount – as is evident in Exhibit D to Plaintiff’s Motion,
             but invoices only go back 18 months at the maximum.

(Doc. 126, at 11.)

      MNM replies that

             [w]hile those invoices may ultimately reflect the same
             information provided in the PayPal transaction history
             that has already been produced, HDM’s subjective belief
             in that regard is no excuse for not producing responsive
             documents. MNM is aware of no case which stands for
             the proposition that a party can withhold responsive
             documents merely because it believes – but has not
             demonstrated – that the same information has been
             provided in some other form.

(Doc. 136, at 7-8.) The Court finds that despite the previous production of related

PayPal documents, these eBay documents constitute information from another

source and are discoverable.

      MNM also replies that “[i]t is clear from HDM’s response brief that HDM

failed to adequately search for responsive documents when they were first

requested” and then “baited MNM into a debate about undue burden, only to later

contend that no eBay emails exist when faced with a motion to compel.” (Doc.

136, at 7.) MNM argues that this “gamesmanship” is “sanctionable.” (Id.)




                                         9
      In the Court’s opinion, this is not the result of MNM being “baited.” Rather,

this should be considered a positive result of the meet & confer process – MNM

was unsatisfied with HDM’s response, so the parties discussed the situation and

HDM agreed to provide additional documents. This is the exact type of result

contemplated by D. Kan. Rule 37.2.

      This portion of MNM’s motion is GRANTED in part. HDM is instructed

to provide the 18 months of eBay sales invoices discussed herein within thirty (30)

days of the date of this Order. As for the e-mail notifications, the Court cannot

order HDM to produce documents that it contends do not exist.

      B.     Interrogatories 13-16.

      MNM describes this group of Interrogatories as

             a series of contention interrogatories attempting to nail-
             down the factual and legal basis for HDM’s position that
             one of its vendors, Millennium Machine and Tool, Inc.
             … has the right to manufacture and sell Big Dog-related
             parts and accessories to HDM, even if doing so requires
             the use of the IP that MNM purchased from the original
             Big Dog manufacturer (‘Old Big Dog’). Millennium
             Machine is a tooling and machine shop that
             manufactured parts and accessories for Old Big Dog.
             During the preliminary injunction hearing and Rule
             30(b)(6) deposition of HDM, Derek McCloud testified
             that it was his belief that HDM could buy and sell parts
             manufactured by Millennium Machine because Mr.
             McCloud believed Millennium Machine has the right to
             manufacture and sell any Big Dog-related parts and
             accessories that it wants.



                                         10
(Doc. 121, at 8.) MNM sent the Interrogatories “[w]ith this in mind, and given the

difficulty in questioning Mr. McCloud on the matter during his deposition … .”

(Id.)

        Interrogatory No. 13 asks HDM to “[s]tate the principal and material facts

supporting and the legal basis of Your contention or belief that Millennium

Machine and Tool acquired or possesses an ownership interest in any part

designs.” (Doc. 121-1, at 2.) HDM objected “to the extent” the Interrogatory

“calls for information protected by the attorney-client privilege, attorney work-

product, or other applicable privilege or protection.” (Id.) HDM also objected that

the Interrogatory “calls for information not within the possession or control of

HDM” and “to the extent that it calls for a legal conclusion.” (Id.) Subject to these

objections, HDM responded that it

              understands from conversations with Kris Wondra of
              Millennium Machine and Tool that Millennium Machine
              and Tool sued Old Big Dog for nonpayment related to
              part design and manufacturing. Kris Wondra told HDM
              that as a result of that lawsuit, Millennium Machine and
              Tool can make whatever parts it wants that fit Big Dog
              motorcycles, and sell them to whomever it wants.

(Id.)

        Interrogatory No. 14 directs HDM to “[s]tate the principal and material facts

supporting and the legal basis of Your contention or belief that Millennium

Machine and Tool acquired or possesses an ownership interest in any intellectual


                                          11
property previously owned by Old Big Dog.” (Id., at 3.) HDM raised the same

objections from Interrogatory 13, objected that Interrogatory No. 14 is “duplicative

of Interrogatory No. 13,” and then incorporated its response to Interrogatory No.

13. (Id.)

      Interrogatory No. 15 asks HDM to “[l]ist and describe all Big Dog parts or

accessories You believe Millennium Machine and Tool has the right to

manufacture.” (Id.) HDM raised the same objections as listed above. HDM

responded that it “has no knowledge as to what specific parts or accessories

Millennium Machine and Tool has the right to manufacture,” “understands that

Millennium Machine and Tool can make whatever parts that fit Big Dog

motorcycles it wants,” and incorporated its response to Interrogatory

No. 13. (Id., at 3-4.)

      Interrogatory No. 16 asked HDM to “state the principal and material facts…

and the legal basis for your contention or belief” as to “each Big Dog part or

accessory that you contend or believe Millennium Machine and Tool has the right

to manufacture … .” (Id., at 4.) HDM raised the same objections as it did to

Interrogatory No. 13 and also objected that No. 16 is duplicative of that prior

Interrogatory. Subject to the objections, HDM indicated that it “has no knowledge

as to what specific parts or accessories Millennium Machine and Tool has the right

to manufacture” and “understands that Millennium Machine and Tool can make


                                         12
whatever parts that fit Big Dog Motorcycles it wants.” (Id.) HDM also

incorporated its responses to Interrogatories Nos. 13 and 15.

      HDM ultimately stated that the objections were “prophylactic” in nature and

resulted in no information being withheld. (Doc. 121, at 10; Doc. 121-8.)

Thereafter, MNM requested the objections be withdrawn and provided authority

that “contention” interrogatories are not improper. HDM responded only that

“[w]e have reviewed the cases you provided . . . and read them to stand for the

proposition that parties may proffer contention interrogatories that call for the

application of law to fact. We do not disagree with this point.” (Doc. 121-11, at 2.)

As of the filing of the motion, however, HDM has refused to withdraw the

objections. (Doc. 121, at 10.)

      MDM argues that HDM’s refusal to withdraw these objections “creates a

host of problems. (Id., at 15.) Thus, MNM “requests that the Court overrule the

same and order the objections stricken.” (Id., at 16.)

      MDM is correct that HDM’s objections “to the extent” – which offer no

further substantiation – are improper. HDM did not even provide a privilege log.

HDM is also correct that interrogatories requesting the application of law to fact

are allowed under Fed.R.Civ.P. 33(a)(2). Even so, HDM apparently has refused to

withdraw the objections.




                                          13
      HDM argues that the objections were made for the following “proper

purposes” – “to protect HDM against the possibility that MNM sought purely

privileged communications or attorney thought processes; to reinforce the basic

principle that HDM could not provide facts that it did not know; and to reinforce

the basic principle that a pure legal conclusion is not within the scope of Rule 26.”

(Doc. 126, at 13.) HDM contends it provided the principal and material facts, and

application of those facts to law, supporting its contentions regarding Millennium

Machine and Tool’s rights.” (Id.) It also confirmed that no responsive information

had been withheld. (Id.)

      HDM contends that MNM did not complain about the substantive content of

these interrogatory responses during meet-and-confer process. (Id.) HDM argues

that MNM has provided no legal authority requiring it to withdraw “its basic

protective objections.” (Id., at 14.)

      It is well-established that “[a] proper objection to a discovery inquiry should

state the specific grounds for the objection.” U.S. ex rel. Minge v. Tect

Aerospace, Inc., No. 07-1212-MLB-KGG, 2011 WL 1885934, *3 (D. Kan. May

18, 2011) (reaching this conclusion in regard to responses to discovery requests).




                                          14
“Such boilerplate objections are useless and should be avoided.” Id. The Court

finds this analysis to be applicable to responses to third-party subpoenas.1

      Further, the undersigned Magistrate Judge has previously held that a party’s

“use of ‘to the extent’ language ... constitute[s] an improper condition objection”

and “such conditional responses are ‘invalid,’ ‘unsustainable,’ and ‘violate

common sense.’” Barcus v. Phoenix Insurance Co., No. 17-2492-JWL-KGG,

2017 WL 1794900, at *2-3 (D. Kan. Apr. 16, 2018). The Court finds objections at

issue were unsubstantiated and unsupported “to the extent” boilerplate objections.

The objections are improper and are overruled.

      This portion of MNM’s motion is thus GRANTED. The Court orders the

objections to be withdrawn. HDM is directed to serve verified, supplemental

responses within thirty (30) days of the date of this Order.

II.   Plaintiff’s Motion to Compel Discovery (Doc. 129).
      Objection to Non-Party Business Records Subpoena (Doc. 134).

      As stated above, these motions overlap. The Motion to Compel is directed

at the same subpoena that is the subject of the objection to the subpoena of third-




1
 Courts in this District have “long recognized that the scope of discovery under a
subpoena is the same as the scope of discovery under Rule 26(b) and Rule 34.” Parker v.
Delmar Gardens of Lenexa, Inc., No. 16-2169-JWL-GEB, 2017 WL 1650757, at *3 (D.
Kan. May 2, 2017) (citing Martinelli v. Petland, Inc., No. 10-mc-407-RDR, 2010 WL
3947526, at *3 (D. Kan. Oct. 7, 2010) (internal citations omitted); Martin v. Grp. 1
Realty, Inc., No. 12-2214-EFM-DJW, 2013 WL 3322318, at *2 (D. Kan. July 1, 2013)).
                                          15
party business records. (See Doc. 129 and 134). The subpoena was served by

Plaintiff MNM on third-party Millennium Machine and Tool (“Millennium”).

         The parties spend a significant amount of time arguing as to whether the

subpoena was properly served, whether objections were lodged in time, etc. In the

interest of judicial economy, rather than deal with these technical issues, the Court

will address the substance of the information sought by the subpoena.

         The following are the categories of documents sought by the subpoena at

issue:

               1.    Communications during the Relevant Period with
               Derek McCloud, Donna McCloud, HDM, Inc., or any
               employee, agent, or independent contractor of Derek
               McCloud, Donna McCloud, or HDM, Inc.

               2.   Documents Relating to any agreements with Derek
               McCloud, Donna McCloud or HDM , Inc., or any
               employee, agent, or independent contractor of Derek
               McCloud, Donna McCloud, or H M , Inc.

               3.    Documents Relating To your sale or manufacture
               of any products during the Relevant Period that display
               any of the Marks either on the packaging or on the
               product itself.

               4.   Agreements with Big Dog Motorcycles, LLC,
               Motorcycle Enterprises, LLC, or Wichita Motorcycles,
               LLC.

               5.    Documents Relating To the resolution, settlement,
               or other disposition of the lawsuit captioned Millennium
               Machine and Tool, Inc. v. Big Dog Motorcycles, LLC,
               Case NO. 14 LM 15233, in the District Court of
               Sedgwick County, Kansas.
                                           16
             6.   Documents Relating to Your alleged right to
             manufacture parts or accessories for Big Dog
             Motorcycles.

             7.     Documents Relating To any litigation or dispute
             between Derek McCloud, Donna McCloud, or HDM,
             Inc., on the one hand, and MNM Investments, Inc.,
             Kansas Motorcycle Works, LLC, or Matt Moore on the
             other.

             8.     Documents Relating To revenue or other value
             derived from the sale or marketing of products that
             display any of the Marks either on the packaging or on
             the product itself.

             9.     Documents Relating To the design, repair,
             maintenance, service, manufacture, or fabrication of
             either Big Dog motorcycles or parts or accessories
             utilized in connection with Big Dog motorcycles,
             including, but not limited to, photography, blueprints,
             mock ups, templates, models, prototypes, exploded parts
             views, part drawings, and CAD files.

(Doc. 134, at 8-9.)

      Millennium argues that the subpoena “seeks extensive documentation from

January 1, 2014, to the present,” which Millennium contends is “unduly

burdensome or seeks proprietary and or trade secret information.” (Doc. 134, at 2.)

Millennium has not, however, indicated how the stated time period is “unduly

burdensome.” As stated above, “[a] proper objection to a discovery inquiry

should state the specific grounds for the objection.” U.S. ex rel. Minge v. Tect

Aerospace, Inc., 2011 WL 1885934, at *3. Millennium also fails to explain the


                                         17
type of “proprietary” or “trade secret” information involved. The Court instructs

Millennium to respond and avail itself of the Protective Order entered in the case

when proprietary or trade secret information is implicated.

       Millennium continues that Requests Nos. 6 and 9 are vague, but indicates

that no such documents exist. (Id.) The Court overrules the unsubstantiated,

boilerplate vagueness objection.

       As to Request No. 9 specifically, Millennium argues that if documents are

sought outside the relevant time period, such documents are proprietary and

protected as trade secrets not subject to disclosure. (Id.) Millennium also

informed MNM that there were no documents responsive to Requests Nos. 2, 3, 4,

6, 7, 8, and 9. (Id.)

       According to MNM, the main substantive disagreement between the parties

appears to be the use of the term “relevant period,” which is defined as January 1,

2014[,] through present.” (Doc. 140, at 9.) According to MNM,

              Millennium’s brief and email correspondence
              demonstrate that Millennium has applied the ‘Relevant
              Period’ to every single category of documents being
              requested, limiting its inquiry accordingly. That term,
              however, is used only in request numbers 1 and 3. It
              does not apply to any other category of documents being
              requested. Thus, Millennium’s qualified representation
              that it has no documents responsive to MNM’s requests
              nos. 2, 4, 5, 6, 7, 8, and 9, does not appear to be backed
              by a proper inquiry and does not accurately respond to
              the requests as they are actually drafted.


                                          18
(Doc. 140, at 9.) MNM continues that Millennium’s only other “fallback is that

the documents responsive to requests nos. 5 and 9 are confidential, proprietary, and

constitute trade secrets.” (Id.)

      MNM correctly points out that Millennium has the burden to establish that

the subpoena should be quashed as the party resisting the discovery. (Id., at 9-10

(citing Holick v. Burkhart, No. 16-1188-JTM-KGG, 2017 WL 3723277, at *6 (D.

Kan. Aug. 29, 2017) (internal citation omitted) (conclusion reach in context of

third-party subpoenas).) MNM argues that Millennium has not substantiated its

objections. MNM has also provided Millennium with a copy of the Protective

Order entered in this case, which would allow Millennium to designate documents

as “confidential” or “attorneys eyes only” as it sees fit. (Id., at 10.)

      The Court agrees that the objections stated in response to the subpoena are

clearly boilerplate objections that are not properly substantiated. As stated above,

“[a] proper objection to a discovery inquiry should state the specific grounds for

the objection.” U.S. ex rel. Minge v. Tect Aerospace, Inc., No. 07-1212-MLB-

KGG, 2011 WL 1885934, *3 (D. Kan. May 18, 2011). Millennium, as the party

resisting discovery, has not met its burden to establish that the subpoena should be

quashed. Holick, 2017 WL 3723277, at *6.

      As such, the Court GRANTS the Motion to Compel (Doc. 129) filed by

MNM and DENIES the Objection/Motion to Quash filed by third-party


                                           19
Millennium Machine and Tool (Doc. 134). In so holding, the Court instructs

Millennium to provide a supplemental response to the subpoena within thirty (30)

days of the date of this Order. The Court instructs Millennium that only categories

1 and 3 are limited by the stated the “relevant period.” As MNM explains:

             When drafting the subpoena, MNM recognized that
             requests numbers 1 and 3 were arguably broad. Thus, in
             an effort to avoid undue burden on Millennium, MNM
             limited request numbers 1 and 3 to the “Relevant
             Period.” The remainder of MNM's requests were more
             targeted and required no temporal limitation given the
             nature of the documents requested.

(Doc. 140, at n.5.)


      IT IS THEREFORE ORDERED that the Motion to Compel filed by MNM

(Doc. 121) is GRANTED in part, the Motion to Compel Discovery filed by

MNM (Doc. 129) is GRANTED, and the Objection to Non-Party Business

Records Subpoena (Doc. 134) is DENIED.

      IT IS SO ORDERED.

      Dated at Wichita, Kansas, on this 24th day of March, 2020.

                                      S/ KENNETH G. GALE
                                      KENNETH G. GALE
                                      United States Magistrate Judge




                                        20
